Citation Nr: 0504019	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability of 
the hands, arm and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

A significant change in the law occurred when, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Board finds that an additional examination for the 
veteran's skin disability of the hands, arm, and face is 
required.  The record is not clear as to the exact diagnosis 
of this disability, and there is a question as to whether it 
is related to the veteran's service-connected eczematoid 
dermatitis of the feet with tinea pedis and onychomycosis, or 
if it is part of the same disease process.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Because a new examination is warranted, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the VCAA.  Accordingly, this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington 
D.C. for the following action:

1.  The RO should tell the veteran to 
submit to VA copies of all evidence 
relevant to this claim that he has in his 
possession or that he is aware of.

2.  The RO should schedule the veteran 
for a dermatology examination in order to 
ascertain the nature and etiology of his 
skin disability of the hands, arms and 
face.  The examiner should review the 
claims folder before the examination and 
should specifically review the results of 
the VA examination from October 2002, the 
VA treatment notes dated in June 2002 and 
the report from the veteran's private 
physician dated in June 2002.  The 
examiner is asked to provide a specific 
diagnosis for the veteran's skin 
disability of the hands, arms and face.  
If a skin disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's current skin disability of 
the hands, arms, and face, if any, is 
caused by the veteran's service-connected 
eczematoid dermatitis with tinea pedis 
and onychomycosis of the feet, or whether 
it is part of the same disease process.  
A complete rationale for any opinion 
offered should be included.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




